number release date internal_revenue_service index number ----------------------------------------- -------------------------------------------------------- ------------------------ ---------------------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc tege eoeg et2 plr-114950-06 date june - legend state a - ---------------- political_subdivision employer x - -------------------------------------------------------- political_subdivision employer y - -------------------------------------------------------- political_subdivision x - --------------------------------------------------------- political_subdivision y - --------------------------------------------------------- date - ---------------------- date - --------------------------- date - -------------------------- statute m - ---------------------------------------------------------- dear --------------- this is in response to your request for a ruling dated ---------------------- supplemented by correspondence dated ----------------- on the applicability of the continuing employment exception to medicare under internal_revenue_code code sec_3121 to certain firefighters subsequent to the merger of political_subdivision employers x and y facts political_subdivision employers x and y are fire protection districts in state a on date the voters of political_subdivision x approved the merger of political_subdivision employer x into political_subdivision employer y in accordance with statute m which provides rules and procedures governing the merger of fire protection districts effective on date political_subdivision employer x a political_subdivision employer of state a merged into political_subdivision employer y also a political_subdivision employer of state a pursuant to a concurrent resolution adopted by the boards of commissioners of political subdivisions x and y on date effective date employees of political_subdivision employer x were transferred to political_subdivision employer y of those transferred eight employees had been employed by political plr-114950-06 subdivision employer x prior to date those eight employees employed by political_subdivision employer x prior to date were employed in good_faith were hired for purposes other than avoiding medicare taxes and were performing regular and substantial services for pay additionally those eight employees of political_subdivision employer x are performing the exact same duties at the exact same fire stations as they did before the merger into political_subdivision employer y you have requested a ruling that the employees of political_subdivision employer x who were hired before date and who before the merger were eligible for the continuing employment exception under code sec_3121 will continue to be eligible for the exception following the merger law and analysis taxes under the federal_insurance_contributions_act fica consist of an old-age survivors and disability oasdi portion and a hospital insurance medicare portion fica_taxes are computed as a percentage of wages paid_by the employer with respect to employment code sec_3101 sec_3111 and sec_3121 in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment code sec_3101 sec_3111 and sec_3121 services performed by an employee of a state political_subdivision or wholly owned instrumentality not covered by a agreement are exempt from employment for purposes of the oasdi portion of fica only if the employee is a member of a retirement_system of such state political_subdivision or wholly owned instrumentality code sec_3121 services performed by employees of a state political_subdivision or wholly owned instrumentality who are hired after date who are not subject_to a agreement are considered to be employment for purposes of applying the medicare_tax code sec_3121 the code however provides a narrow exception to the medicare_tax known as the continuing employment exception if specific requirements are met code sec_3121 for employment to qualify for the continuing employment exception an employee’s services performed for a particular state political_subdivision or wholly owned instrumentality must satisfy the following requirements enumerated in code sec_3121 the employee’s services are excluded from the term employment as determined in code sec_3121 which exclusion generally applies only to an employee who is a member of a retirement_system of such state political_subdivision or wholly owned instrumentality see cross-reference in code sec_3121 to code sec_3121 which cross-references plr-114950-06 code sec_3121 this rule is effective for services performed after date omnibus budget reconciliation act of publaw_101_508 section b 101st cong 2d sess see also revrul_2003_46 2003_1_cb_878 the employee performs substantial and regular services for compensation_for the employer before date the employee is a bona_fide employee of the employer on date the employee’s employment relationship was not entered into for purposes of satisfying the requirements of code sec_3121 the employee’s relationship with the employer has not been terminated after date code sec_3121 defines the term employer specifically for purposes of applying the continuing employment exception and provides that a state employer is a separate and different employer from a political_subdivision employer specifically code sec_3121 sets forth the following definition of employer for purposes of the code sec_3121 exception i ii all agencies and instrumentalities of a state as defined in sec_218 of the social_security act or the district of columbia shall be treated as a single employer all agencies and instrumentalities of a political_subdivision of a state as so defined shall be treated as a single employer and shall not be treated as described in clause i revrul_86_88 1986_2_cb_172 and 1988_1_cb_343 provide guidelines for use in applying the continuing employment exception and the applicability of the medicare_tax revrul_86_88 provides that the term political_subdivision has the same meaning that it has under sec_218 of the social_security act u s c sec_418 thus the term political_subdivision ordinarily includes a county town village or school district revrul_86_88 also provides that the term political_subdivision employer includes the political_subdivision and any agency_or_instrumentality of that political_subdivision that is a separate employer for purposes of withholding reporting and paying the federal income taxes of employees under these definitions for example if an employee simply ceased working as a firefighter for one political_subdivision employer and began working as a firefighter for another political_subdivision employer in a different political_subdivision that employee would have transferred from one political_subdivision employer to another political_subdivision employer and thus that employee could not satisfy the continuous employment requirements of code sec_3121 plr-114950-06 however the case of 920_f2d_370 6th cir holds that the code does not explicitly address the application of the continuing employment exception in cases of merger or consolidation of entities under this case a consolidated school district that was formed when three formerly independent school districts merged into one was found not to be a new employer for purposes of the continuing employment exception the court turned to legislative_history to determine that the purpose of code sec_3121 was to protect state and local_government agencies from a sudden increase in medicare taxes h_r rep 99th cong 1st sess pt pincite the court concluded that congress did not intend to treat a merger or consolidation of two or more employers as creating a new employer for purposes of code sec_3121 because such treatment would create the same sudden financial burden on state and local governments that the exception was drafted to mitigate and would deter consolidation of local_government entities for purposes of enhancing efficiency accordingly the court held that the taxpayer was not a new employer for its post-merger employees who in substance continued to work for the same employer under a different name thus the consolidation of the school districts did not result in the creation of a new employer nor did the consolidation disqualify employees from eligibility for the continuing employment exception of code sec_3121 we conclude that the merger in this case is governed by board_of education of muhlenberg county v united_states accordingly the merger of political_subdivision employer x into political_subdivision employer y did not give rise to a new employer therefore for purposes of the continuing employment exception of code sec_3121 the firefighters who had been continuously employed by political_subdivision employer x prior to date will not be considered to have terminated their employment as a result of the merger consequently we hold that the firefighters of political_subdivision employer x hired before date and previously entitled to the continuing employment exception to medicare pursuant to code sec_3121 continued to be eligible for such exception following the merger of political_subdivision employers x and y provided they are employees of political_subdivision employer y and are members of a retirement_system within the meaning of code sec_3121 no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code specifically this is not a ruling as to whether any retirement_system maintained by state a or political_subdivision employers x or y satisfies the requirements of code sec_3121 and the regulations thereunder plr-114950-06 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
